Citation Nr: 0619440	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 through 
June 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The case is now 
before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  He 
contends that his military occupational specialty (MOS) of 
graves registration while in Vietnam was the stressor that 
caused his current mental condition.  

A remand is required in order to afford the veteran a VA 
examination.  VA's duty to assist includes providing a 
medical examination when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (2005).  Such an examination 
is necessary if all of the lay and medical evidence of record 
(1) contains competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of a 
disability; and (2) indicates that the disability or symptoms 
may be associated with his active service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

The veteran had a PTSD examination in September 2003.  The 
examiner discussed some PTSD symptoms present in the veteran, 
but did not diagnose PTSD.  Since September 2003, private and 
VA medical records have been added to the claims folder and 
the veteran was afforded a hearing at which he further 
described his current symptoms.  There is evidence of current 
PTSD symptoms and evidence that these symptoms are related to 
service, but there is not yet a PTSD diagnosis.  A diagnosis 
is required before service connection is warranted.  As such, 
additional development is required.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and  
38 C.F.R. § 3.159(b) require VA to give proper notice of the 
information and evidence needed for a degree of disability 
and for the effective date of an award.  Corrective notice is 
required under Dingess/Hartman before the veteran's claim can 
be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duties to 
notify and assist the veteran, including 
supplying corrective notice compliant with 
Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).  The corrective 
notice should also request that the 
veteran submit to VA any pertinent 
evidence in his possession pursuant to 
 38 C.F.R. § 3.159(b)(1) (2005). 
 
2.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should provide an opinion as to whether 
the veteran has PTSD, and, if so, whether 
the identified stressors were the cause.  
A complete rationale for each opinion 
should be provided.   
 
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner should point 
to all relevant evidence used in forming 
the opinion. 
 
3.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefits 
sought are not granted, the RO should 
issue a supplemental statement of the case 
(SSOC) and allow the veteran an 
appropriate time to respond.  The claim 
should then be returned to the Board for 
further appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2005), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


